


Exhibit 10.62

 

LEASE TERMINATION AGREEMENT

 

                This Lease Termination Agreement (“Agreement”), dated as of
December 3, 2002, is entered into by and between TBI-Mission West LLC, a
California limited liability company (“Landlord”), and Media Arts Group, Inc., a
Delaware corporation (“Tenant”).

 

RECITALS

 

                A.            Landlord and Tenant entered into a Lease dated
December 20, 1999, and amended by a First Amendment to Lease dated July 6, 2000
and a Second Amendment to Lease dated November 16, 2001 (collectively, the
“Lease”) for those certain premises to be constructed at 18640 Madrone Parkway
in Morgan Hill, California.

 

                B.            Landlord and Tenant now desire to provide for the
termination the Lease and to release Landlord from any further obligation to
construct the Building, all on the terms and conditions set forth herein.

 

AGREEMENT

 

                In consideration of the mutual covenants set forth herein and
other valuable consideration, Landlord and Tenant agree as follows:

 

1.             Termination of Lease. Subject to Tenant’s performance of its
obligations under paragraph 2 below, the Lease and all rights, obligations and
liabilities of Landlord and Tenant under the Lease, except those which arise
from either party’s breach of this Agreement shall terminate effective June 1,
2002.  Tenant shall have no obligation to pay to Landlord any of the monthly
ground rent that was due or would have been due under the Second Amendment to
Lease and Landlord hereby waives any claims against Tenant for any such ground
rent.

2.             Consideration. In consideration of the termination of the Lease
and the release of Tenant from the performance of its obligations under the
Lease, Tenant shall (i) execute and deliver to Landlord an amendment to that
certain Lease dated December 20, 1999, as amended, between Landlord and Tenant
for the premises at 925 Lightpost Way, Morgan Hill, California, releasing
certain rights of first offer, payment and option to expand; (ii) execute and
deliver to TBI-Madrone I, LLC an amendment to that certain Lease dated December
20, 1999, as amended, between TBI-Madrone I, LLC as landlord and Tenant for the
premises at 900 Lightpost Way, Morgan Hill, California, releasing certain rights
of first offer, payment and option to expand; and (iii) issue and deliver to
Landlord a warrant to purchase 150,000 shares of Tenant’s common stock (the
“Warrant”).  The Warrant shall be exercisable on or before the fifth anniversary
of the issuance dated of the Warrant and the exercise price for the common stock
underlying the Warrant shall be $2.00 per share.  Tenant shall have thirty (30)
days after the date of this Agreement to deliver the Warrant to Landlord. 
Tenant’s failure to deliver the Warrant to Landlord within such 30-day period
shall constitute a default under the Lease without further notice to Tenant.

 

-1-

--------------------------------------------------------------------------------


 

3.             Attorneys Fees. If either party brings any action or other
proceeding to enforce or interpret any of the terms of this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover its
attorneys’ fees and cost from the non-prevailing party.

4.             Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of the respective heirs, successors and assigns of the
parties hereto.

LANDLORD

TENANT

 

 

TBI-Mission West, LLC, a California

Media Arts Group, Inc., a Delaware

limited liability company

corporation

 

 

By

TBI-MWP I, a California limited

By

/s/ Herbert D. Montgomery

 

partnership, Managing Member

 

 

 

Its

CFO

 

By

Toeniskoetter & Breeding, Inc.

 

 

Development, a California corporation,

 

 

General Partner

 

 

 

By

/s/  Brad W. Krouskup

 

 

 

 

Its

President

 

 

-2-

--------------------------------------------------------------------------------

